Judgments, Supreme Court, New York County (James Yates, J.), rendered October 6, 2000, convicting defendant, upon his pleas of guilty, of robbery in the first degree and assault in the first degree, and sentencing him to concurrent terms of 10 years, unanimously affirmed.
In negotiating concurrent 10-year sentences for two separate robberies where defendant faced considerably greater sentences in the event of conviction after trial, counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]), and counsel was not obligated to request even further leniency at sentencing. We note that such an argument, if successful, ran the risk of undoing the plea agreement pursuant to People v Farrar (52 NY2d 302, 307-308 [1981]).
The record establishes that defendant was sentenced as a first felony offender and that his sentence was not based on any erroneous assumption that he was a second violent felony offender.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Sullivan and Lerner, JJ.